                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 1 of 11 Page ID #:62




                                                                                                                                                                      1 Nicholas D. Myers (State Bar No. 251809)
                                                                                                                                                                          nicholas@themyerslg.com
                                                                                                                                                                      2 Michael M. Kowsari (State Bar No. 186899)
                                                                                                                                                                          michael@themyerslg.com
                                                                                                                                                                      3 Clifford L. White (State Bar No. 210423)
                                                                                                                                                                          cliff@themyerslg.com
                                                                                                                                                                      4 THE MYERS LAW GROUP
                                                                                                                                                                        4695 MacArthur Court, Suite 200
                                                                                                                                                                      5 Newport Beach, California 92660
                                                                                                                                                                        T: 949.825.5590
                                                                                                                                                                      6 F: 949.861.6220
                                                                                                                                                                        E: litigation@themyerslg.com
                                                                                                                                                                      7
                                                                                                                                                                        Attorneys for Defendants WEBBER
                                                                                                                                                                      8 FILMS, LLC; JOSHUA WEBBER;
                                                                                                                                                                        RIVETING ENTERTAINMENT, LLC;
                                                                                                                                                                      9 GRAVITAS VENTURES, LLC; and AC
                                                                                                                                                                        JV, LLC d/b/a FATHOM EVENTS
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10
                                                                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                                                                                     11
                                                                                                                                                                                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
THE MYERS LAW GROUP




                                                                                                                                                                     12
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13
                                                                                                                                                                        PREDESTINED ENTERTAINMENT,                 Case No. 2:21-cv-00729-FMO-E
                                                                                                                                                                     14 LLC, a California limited liability
                                                                                                                                                                        company; and TAMERA
                                                                                                                                                                     15 HILDEBRAND-McDOWELL,                       DEFENDANTS’ NOTICE OF
                                                                                                                                                                                                                   MOTION AND MOTION TO
                                                                                                                                                                     16              Plaintiffs,                   DISMISS; MEMORANDUM OF
                                                                                                                                                                                                                   POINTS AND AUTHORITIES
                                                                                                                                                                     17        v.
                                                                                                                                                                                                                   Filed Concurrently with Request for
                                                                                                                                                                     18 WEBBER FILMS, LLC, a California            Judicial Notice, Declaration of Michael
                                                                                                                                                                        limited liability company; JOSHUA          M. Kowsari, and Proposed Order
                                                                                                                                                                     19 WEBBER, an individual; RIVETING
                                                                                                                                                                        ENTERTAINMENT, LLC, a California           Judge:    Hon. Fernando M. Olguin
                                                                                                                                                                     20 limited liability company; GRAVITAS        Date:     April 29, 2021
                                                                                                                                                                        VENTURES, LLC, a Delaware limited          Time:     10:00 a.m.
                                                                                                                                                                     21 liability company; AC JV, LLC d/b/a        Crtrm.:   6D
                                                                                                                                                                        FATHOM EVENTS, a Delaware
                                                                                                                                                                     22 limited liability company; and DOES 1
                                                                                                                                                                        through 10, inclusive,
                                                                                                                                                                     23
                                                                                                                                                                                      Defendants.
                                                                                                                                                                     24
                                                                                                                                                                     25 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                                                                                                                                                                     26        PLEASE TAKE NOTICE THAT on April 29, 2021 at 10:00 a.m., or as soon
                                                                                                                                                                     27 thereafter as counsel may be heard, in the courtroom of the Honorable Fernando M.
                                                                                                                                                                     28 Olguin, located in the United States Courthouse, 350 W. 1st Street, Sixth Floor,
                                                                                                                                                                                                               1
                                                                                                                                                                                         DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                    CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 2 of 11 Page ID #:63




                                                                                                                                                                      1 Courtroom 6D, Los Angeles, CA 90012, Defendants Webber Films, LLC and Joshua
                                                                                                                                                                      2 Webber (collectively “Webber Defendants”) and Defendants Riveting Entertainment,
                                                                                                                                                                      3 LLC, Gravitas Ventures, LLC and AC JV, LLC doing business as Fathom Events
                                                                                                                                                                      4 (collectively “Distributing Defendants” and with the Webber Defendants
                                                                                                                                                                      5 “Defendants”) will and hereby do move this Court for an Order dismissing, with
                                                                                                                                                                      6 prejudice, the Distributing Defendants as defendants to Plaintiffs Predestined
                                                                                                                                                                      7 Entertainment, LLC and Tamera Hildebrand-McDowell’s (“Plaintiffs”) Second
                                                                                                                                                                      8 Cause of Action for Declaration of Joint Authorship, Constructive Trust, and
                                                                                                                                                                      9 Equitable Accounting.
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         This Motion is made pursuant to Federal Rule of Civil Procedure 12(b)(6) on
                                                                                                                                                                     11 the grounds that Plaintiffs’ Second Cause of Action fails to state facts sufficient to
THE MYERS LAW GROUP




                                                                                                                                                                     12 support a facially plausible claim against the Distributing Defendants. The
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 Distributing Defendants are alleged to be licensees to one of the purported co-owners
                                                                                                                                                                     14 to the works at issue and therefore would owe no duty of accounting to Plaintiffs nor
                                                                                                                                                                     15 are Distributing Defendants alleged to have asserted any ownership rights to the
                                                                                                                                                                     16 purported co-owned works so as to create an actual case or controversy between them
                                                                                                                                                                     17 and Plaintiffs.
                                                                                                                                                                     18         This Motion is made following the conference of counsel pursuant to Local
                                                                                                                                                                     19 Rule 7-3, which took place on March 19, 2021. (Decl. Michael Kowsari ¶ 3)
                                                                                                                                                                     20 / / /
                                                                                                                                                                     21 / / /
                                                                                                                                                                     22 / / /
                                                                                                                                                                     23 / / /
                                                                                                                                                                     24 / / /
                                                                                                                                                                     25 / / /
                                                                                                                                                                     26 / / /
                                                                                                                                                                     27 / / /
                                                                                                                                                                     28 / / /
                                                                                                                                                                                                                   2
                                                                                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                     CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 3 of 11 Page ID #:64




                                                                                                                                                                      1        This Motion is based on this Notice of Motion, the attached Memorandum of
                                                                                                                                                                      2 Points and Authorities, all of the pleadings, files, and records in this proceeding, all
                                                                                                                                                                      3 other matters of which the Court may take judicial notice, and any argument or
                                                                                                                                                                      4 evidence that may be presented to or considered by the Court prior to its ruling.
                                                                                                                                                                      5
                                                                                                                                                                      6 Date: March 26, 2021                  THE MYERS LAW GROUP
                                                                                                                                                                      7
                                                                                                                                                                      8
                                                                                                                                                                      9                                                   /s/ Nicholas D. Myers
                                                                                                                                                                                                                   Nicholas D. Myers
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10                                            Michael M. Kowsari
                                                                                                                                                                     11                                            Clifford L. White
                                                                                                                                                                                                                   Attorneys for Defendants WEBBER
THE MYERS LAW GROUP




                                                                                                                                                                     12                                            FILMS, LLC; JOSHUA WEBBER;
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13                                            RIVETING ENTERTAINMENT, LLC;
                                                                                                                                                                                                                   GRAVITAS VENTURES, LLC; and AC
                                                                                                                                                                     14                                            JV, LLC d/b/a FATHOM EVENTS
                                                                                                                                                                     15
                                                                                                                                                                     16
                                                                                                                                                                     17
                                                                                                                                                                     18
                                                                                                                                                                     19
                                                                                                                                                                     20
                                                                                                                                                                     21
                                                                                                                                                                     22
                                                                                                                                                                     23
                                                                                                                                                                     24
                                                                                                                                                                     25
                                                                                                                                                                     26
                                                                                                                                                                     27
                                                                                                                                                                     28
                                                                                                                                                                                                                   3
                                                                                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                     CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 4 of 11 Page ID #:65




                                                                                                                                                                      1                       MEMORANDUM OF POINTS OF AUTHORITIES
                                                                                                                                                                      2                                                 INTRODUCTION
                                                                                                                                                                      3            Plaintiffs allege to have registered the copyright in the original screenplay titled
                                                                                                                                                                      4 I Never Heard My Father Speak. (Compl. ¶4). Defendant Webber Films, LLC entered
                                                                                                                                                                      5 into an Option Agreement with Plaintiffs to acquire all the rights (except stage) to the
                                                                                                                                                                      6 original screenplay. (Id. ¶¶ 13, 22 & Ex. 2). The parties dispute whether the Option
                                                                                                                                                                      7 Agreement was properly exercised. Regardless, Webber Films and its owner Joshua
                                                                                                                                                                      8 Webber (collectively “Webber Defendants”) thereafter adapted the original
                                                                                                                                                                      9 screenplay, shot the film, and released the movie in theatres and on Netflix. (Id. ¶¶ 1,
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 12, 18, 25, 31-32). As part of the movie’s release, Webber Films entered into separate
                                                                                                                                                                     11 agreements with Riveting Entertainment, LLC, Gravitas Ventures, LLC, and AC JV,
THE MYERS LAW GROUP




                                                                                                                                                                     12 LLC doing business as Fathom Events (collectively “Distributing Defendants”) to
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 distribute it. (Id. ¶¶ 12, 31).
                                                                                                                                                                     14            Among the causes of action brought by Plaintiffs 1 in their Complaint is one
                                                                                                                                                                     15 titled “Second Claim for Relief – Declaration of Joint Authorship, Constructive Trust,
                                                                                                                                                                     16 and Equitable Accounting,” asserting that the Option Agreement was never exercised,
                                                                                                                                                                     17 that Plaintiffs should be declared the co-owner/co-author to both the adapted
                                                                                                                                                                     18 screenplay and the motion picture developed by the Webber Defendants, and they
                                                                                                                                                                     19 should receive an accounting for the monies received from the exploitation of the
                                                                                                                                                                     20 works. (Compl. ¶¶33, 35). Curiously, Plaintiffs have not only listed the Webber
                                                                                                                                                                     21 Defendants as parties to this cause of action, but also the Distributing Defendants.2
                                                                                                                                                                     22
                                                                                                                                                                     23
                                                                                                                                                                          1
                                                                                                                                                                            Plaintiffs have brought a breach of contract claim (the First Cause of Action) against the Webber Defendants for failing
                                                                                                                                                                     24   to honor the terms of the Option Agreement. In turn, a claim (Third Cause of Action) has been asserted against all the
                                                                                                                                                                          Defendants for infringing the copyright to the original screenplay by producing and distributing the motion picture.
                                                                                                                                                                     25   2
                                                                                                                                                                            The Webber Defendants join in the Motion to Dismiss because the Second Cause of Action in the Complaint lacks
                                                                                                                                                                          clarity on the Plaintiffs’ claim to joint authorship. The issue is pled as if the Webber Defendants did not exercise the
                                                                                                                                                                     26   option to the original screenplay, (Compl. ¶35), rendering the adapted screenplay and motion picture unauthorized
                                                                                                                                                                          derivative works to which no separate copyrightable material would exist. See 17 U.S.C. 103(a). Yet the claim also
                                                                                                                                                                     27   alleges that all the Defendants are claiming copyright ownership to the new material in the unauthorized derivative
                                                                                                                                                                          works. Resolution of how the Distributing Defendants are claimed to have ownership over these derivative works would
                                                                                                                                                                     28   bring about some of the clarity that currently is missing in the Second Cause of Action.
                                                                                                                                                                                                                                      4
                                                                                                                                                                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                            CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 5 of 11 Page ID #:66




                                                                                                                                                                      1 (Id. at p.9 lns. 23-24). None of the Distributing Defendants are alleged to have made
                                                                                                                                                                      2 any claim of ownership to the adapted screenplay or to the motion picture.3 Instead,
                                                                                                                                                                      3 they are alleged to be licensees of the Webber Defendants to the works at issue.
                                                                                                                                                                      4 (Compl. ¶¶ 12, 31). Simply put, there is no actual case or controversy between them
                                                                                                                                                                      5 and Plaintiffs as to ownership of the copyright in the adapted screenplay or the motion
                                                                                                                                                                      6 picture. Likewise, naming the Distributing Defendants as parties to this cause of
                                                                                                                                                                      7 action is improper because as a licensee to one of the purported co-owners to a
                                                                                                                                                                      8 copyrighted work they owe no duty to provide an accounting to the other putative co-
                                                                                                                                                                      9 owner. Such financial questions are an issue solely between the co-owners to a
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 copyrighted work.
                                                                                                                                                                     11            Therefore, the Defendants request that the Court should dismiss the
THE MYERS LAW GROUP




                                                                                                                                                                     12 Distributing Defendants as parties to Plaintiffs’ Second Cause of Action.
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13                                             LEGAL AUTHORITY
                                                                                                                                                                     14            Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state
                                                                                                                                                                     15 a claim upon which relief can be granted.” In considering a motion to dismiss, the
                                                                                                                                                                     16 court is limited to the allegations in the complaint (including any documents attached
                                                                                                                                                                     17 thereto), matters which are properly judicially noticeable, and “documents whose
                                                                                                                                                                     18 contents are alleged in a complaint and whose authenticity no party questions, but
                                                                                                                                                                     19 which are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449,
                                                                                                                                                                     20 453-54 (9th Cir. 1994), overruled on other grounds by Galbraith v. County of Santa
                                                                                                                                                                     21 Clara, 307 F.3d 1119 (9th Cir. 2002).
                                                                                                                                                                     22            Dismissal under Rule 12(b)(6) is appropriate where the complaint lacks a
                                                                                                                                                                     23 cognizable legal theory or sufficient facts to support a cognizable legal theory. See
                                                                                                                                                                     24 Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To sufficiently
                                                                                                                                                                     25 state a claim for relief, a complaint “does not need detailed factual allegations” but
                                                                                                                                                                     26
                                                                                                                                                                          3
                                                                                                                                                                            Indeed, the Second Cause of Action is premised on the assumption that the Webber Defendants failed to exercise the
                                                                                                                                                                     27   option to the original screenplay, (Compl. ¶35)(“Webber Films failed to legally exercise its option to acquire rights in
                                                                                                                                                                          and to the Property”), which would mean the Webber Defendants would have had no ownership rights to purportedly
                                                                                                                                                                     28   transfer to or for the Distributing Defendants to purportedly claim a right to owning.
                                                                                                                                                                                                                                     5
                                                                                                                                                                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                            CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 6 of 11 Page ID #:67




                                                                                                                                                                      1 the “[f]actual allegations must be enough to raise a right to relief above the speculative
                                                                                                                                                                      2 level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[A] plaintiff’s
                                                                                                                                                                      3 obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
                                                                                                                                                                      4 labels and conclusions, and a formulaic recitation of the elements of a cause of action
                                                                                                                                                                      5 will not do.” Id. Rather, the plaintiff must allege facts that, if accepted as true, are
                                                                                                                                                                      6 sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
                                                                                                                                                                      7 at 570. “A claim has facial plausibility when the plaintiff pleads factual content that
                                                                                                                                                                      8 allows the court to draw the reasonable inference that the defendant is liable for the
                                                                                                                                                                      9 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         Although courts must accept as true all “well-pleaded factual allegations” in
                                                                                                                                                                     11 the complaint, Iqbal, 556 U.S. at 678, courts are not required to accept as true “a legal
THE MYERS LAW GROUP




                                                                                                                                                                     12 conclusion couched as a factual allegation.” Id. A complaint that does not meet the
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 plausibility standard cannot survive a motion to dismiss. “[W]hen the allegations in
                                                                                                                                                                     14 a complaint, however true, could not raise a claim of entitlement to relief, the basic
                                                                                                                                                                     15 deficiency . . . should be exposed at the point of minimum expenditure of time and
                                                                                                                                                                     16 money by the parties and the court.” Twombly, 550 U.S. at 558.
                                                                                                                                                                     17         “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
                                                                                                                                                                     18 factual content, and reasonable inferences from that content, must be plausibly
                                                                                                                                                                     19 suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
                                                                                                                                                                     20 F.3d 962, 969 (9th Cir. 2009).
                                                                                                                                                                     21                                      ARGUMENT
                                                                                                                                                                     22         Here, the allegations in the Complaint assert the following facts upon which
                                                                                                                                                                     23 the Second Cause of Action against the Distributing Defendants is based:
                                                                                                                                                                     24         Plaintiffs registered the copyright in an original screenplay titled I Never Heard
                                                                                                                                                                     25 My Father Speak. (Compl. ¶4). Thereafter, the Webber Defendants “adapted” the
                                                                                                                                                                     26 original screenplay into a motion picture. (Id. ¶¶ 1, 12, 18, 25, 31-32). The movie was
                                                                                                                                                                     27 then distributed to theatres, Netflix and other media outlets through separate
                                                                                                                                                                     28 agreements Defendant Webber Films, LLC entered into with the Distributing
                                                                                                                                                                                                           6
                                                                                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                     CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 7 of 11 Page ID #:68




                                                                                                                                                                      1 Defendants. (Id. ¶12)
                                                                                                                                                                      2           Defendant Webber Films, LLC then filed a copyright registration, Copyright
                                                                                                                                                                      3 Reg. PAu003856170, in the motion picture. (Id. ¶ 31). Defendant Joshua Webber
                                                                                                                                                                      4 likewise took a registration, Copyright Reg. TXu002035108, in the film’s adapted
                                                                                                                                                                      5 screenplay. (Id.). Copies of these copyright registrations make clear that defendants
                                                                                                                                                                      6 Webber Films, LLC (as to the motion picture) and Joshua Webber (as to the adapted
                                                                                                                                                                      7 screenplay) claim sole author, and thus ownership, rights to the respective works.
                                                                                                                                                                      8 Thus, the copyright registration to the motion picture only identifies “Webber Films,
                                                                                                                                                                      9 LLC” as the “copyright claimant.” (Kowsari Decl., Ex. A). The registration to the
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 adapted screenplay in turn only identifies “Joshua Webber” as the “copyright
                                                                                                                                                                     11 claimant.” (Id., Ex. B).
THE MYERS LAW GROUP




                                                                                                                                                                     12           It is this failure to identify the Plaintiffs as co-authors in the copyright to the
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 motion picture and adapted screenplay 4 that appears to form the basis for the Second
                                                                                                                                                                     14 Cause of Action in the Complaint. Plaintiffs allege that the motion picture and adapted
                                                                                                                                                                     15 screenplay “are an adaption and thus derivative of the original” screenplay in that both
                                                                                                                                                                     16 “use[] and contain[] most of the preexisting creative elements of” the original
                                                                                                                                                                     17 screenplay, “including original characters, plot, names, storyline, chronology, and
                                                                                                                                                                     18 themes.” (Compl. ¶ 32). They allege that information was “omit[ted]” from the
                                                                                                                                                                     19 “copyright registrations” to the motion picture and adapted screenplay. (Id.). As a
                                                                                                                                                                     20 consequence, Plaintiffs “seek [a] decree[] that [the] film [and adapted screenplay]. . .
                                                                                                                                                                     21 is a ‘joint work’” with them designated as “co-author of and co-owner thereof,”
                                                                                                                                                                     22 entitling them to “accountings for the use and exploitation of the” works. (Id. ¶ 35).
                                                                                                                                                                     23            The allegations in the complaint, however, also make it clear that the
                                                                                                                                                                     24 Distributing Defendants’ only connection to the purported co-owned works is that
                                                                                                                                                                     25 they have a license from one of the putative joint authors – Webber Films, LLC – to
                                                                                                                                                                     26 distribute them. (Compl. ¶ 12). They are not alleged to have asserted any ownership
                                                                                                                                                                     27
                                                                                                                                                                          4
                                                                                                                                                                            Again these registrations were supposedly made without the Webber Defendants having exercised the option to own
                                                                                                                                                                     28   all the rights (save stage) to the original screenplay. (Compl. ¶35).
                                                                                                                                                                                                                                 7
                                                                                                                                                                                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                          CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 8 of 11 Page ID #:69




                                                                                                                                                                      1 rights to the works at issue. Without any such allegation, Plaintiffs cannot establish a
                                                                                                                                                                      2 plausible claim for a declaration of the author/ownership rights as between them and
                                                                                                                                                                      3 the Distributing Defendants to the copyright in the works at issue. 5 There is simply
                                                                                                                                                                      4 no actual case or controversy on that point.
                                                                                                                                                                      5            The Declaratory Judgment Act provides that “[i]n a case of actual controversy
                                                                                                                                                                      6 within its jurisdiction . . . any court of the United States . . . may declare the rights and
                                                                                                                                                                      7 other legal relations of any interested party seeking such declaration, whether or not
                                                                                                                                                                      8 further relief is or could be sought.” 28 U.S.C. § 2201(a)(emphasis added). A court
                                                                                                                                                                      9 may only hear a declaratory judgment action if the claim presents a justiciable case or
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 controversy. See Principal Life Ins. Co. v. Robinson, 394 F.3d 665 (9th Cir. 2005).
                                                                                                                                                                     11 To determine whether a declaratory judgment action presents a justiciable case or
THE MYERS LAW GROUP




                                                                                                                                                                     12 controversy, courts consider whether the facts alleged, under all circumstances, show
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 that “there is a substantial controversy, between parties having adverse legal interests,
                                                                                                                                                                     14 of sufficient immediacy and reality to warrant the issuance of a declaratory
                                                                                                                                                                     15 judgment.” Id. at 671. The parties’ “disagreement must not be nebulous or contingent
                                                                                                                                                                     16 but must have taken on fixed and final shape so that a court can see what legal issues
                                                                                                                                                                     17 it is deciding, what effect its decision will have on the adversaries, and some useful
                                                                                                                                                                     18 purpose to be achieved in deciding them.” Public Serv. Comm’n of Utah v. Wycoff
                                                                                                                                                                     19 Co., Inc., 344 U.S. 237, 244 (1952).
                                                                                                                                                                     20            Here, the Complaint presents no allegations that there is an “adverse interest”
                                                                                                                                                                     21 of any “reality” between the Distributing Defendants and Plaintiffs with respect to
                                                                                                                                                                     22 whether Plaintiffs are co-authors or co-owners to the copyright in the motion picture
                                                                                                                                                                     23 and adapted screenplay. The Complaint alleges that Distributing Defendants are the
                                                                                                                                                                     24 licensees to one of the putative co-authors/co-owners. Permitting Plaintiffs to proceed
                                                                                                                                                                     25
                                                                                                                                                                          5
                                                                                                                                                                           Indeed, if the option to the original screenplay was not exercised as it is alleged in the Second Cause of Action, (Compl.
                                                                                                                                                                     26   ¶35), then the acts complained of therein (the making and exploitation of derivatives to the original screenplay) by any
                                                                                                                                                                          of the Defendants, not just the Distributing Defendants, would be in the nature of copyright infringement not co-
                                                                                                                                                                     27   ownership. See 1 Melvin B. Nimmer & David Nimmer, Nimmer on Copyright § 3.06 (rev. ed. 2018). That claim,
                                                                                                                                                                          however, is already plead in the Third Cause of Action to the Complaint, rendering the Second Cause of Action
                                                                                                                                                                     28   duplicative.
                                                                                                                                                                                                                                      8
                                                                                                                                                                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                            CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 9 of 11 Page ID #:70




                                                                                                                                                                      1 with such a claim against the Distributing Defendants would result in the Court not
                                                                                                                                                                      2 only adjudicating a non-existent, unfixed issue, but expending judicial resources that
                                                                                                                                                                      3 serve no useful purpose in doing so. See generally Manning v. Dimech, 2015 WL
                                                                                                                                                                      4 9581795 at *4 (C.D. Cal. Dec. 30, 2015)(dismissing claim for declaration as to
                                                                                                                                                                      5 copyright infringement when defendant had not even taken a copyright registration to
                                                                                                                                                                      6 the work at issue).
                                                                                                                                                                      7         The Plaintiffs’ request for an “accounting” in the Second Cause of Action
                                                                                                                                                                      8 likewise serves no useful purpose as between the Plaintiffs and the Distributing
                                                                                                                                                                      9 Defendants. The law is clear that any financial issue (e.g., an accounting) related to
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 the exploitation of a co-owned work is solely between the co-owners thereto, and not
                                                                                                                                                                     11 their licensees. See Tate Corp. v. Ross, 916 F.2d 516, 523 (9th Cir. 1990)(observing
THE MYERS LAW GROUP




                                                                                                                                                                     12 any “claim for compensation” from a joint work “would have to be against the alleged
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 ‘co-author’” not their licensee); Corbello v. DeVito, 832 F.Supp.2d 1231, 1249 (D.
                                                                                                                                                                     14 Nev. 2011)(dismissing licensees on claim for accounting for a joint work, noting
                                                                                                                                                                     15 “joint owner’s licensee’s duties are limited to the licensee’s contractual duties under
                                                                                                                                                                     16 the license” and they “do not owe plaintiff a direct accounting”); Siegel v. Warner
                                                                                                                                                                     17 Bros. Entertainment Inc., 542 F.Supp.2d 1098, 1143 (C.D. Cal. 2008)(“licensees . . .
                                                                                                                                                                     18 are accountable only to their licensors, and owe no duty of accounting to the non-
                                                                                                                                                                     19 licensor co-owner of a copyright the licensee exploits”); 1 Melville B. Nimmer &
                                                                                                                                                                     20 David Nimmer, Nimmer on Copyright § 6.12[B] (rev. ed. 2018)(“The courts have
                                                                                                                                                                     21 uniformly recognized that one joint owner is accountable to the others for their
                                                                                                                                                                     22 rateable share of the profits that he has realized from licensing the work. . . .
                                                                                                                                                                     23 [However,] a right of accounting may be enforced only as against the joint owner-
                                                                                                                                                                     24 licensor, and not as against his licensee”)(emphasis added).
                                                                                                                                                                     25 / / /
                                                                                                                                                                     26 / / /
                                                                                                                                                                     27 / / /
                                                                                                                                                                     28 / / /
                                                                                                                                                                                                                   9
                                                                                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                     CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 10 of 11 Page ID #:71




                                                                                                                                                                      1                                  CONCLUSION
                                                                                                                                                                      2        Based on the foregoing, the Defendants respectfully request for the Court to
                                                                                                                                                                      3 dismiss the Distributing Defendants as parties to the Second Cause of Action in the
                                                                                                                                                                      4 Complaint.
                                                                                                                                                                      5
                                                                                                                                                                      6 Date: March 26, 2021               THE MYERS LAW GROUP
                                                                                                                                                                      7
                                                                                                                                                                      8
                                                                                                                                                                      9                                                /s/ Nicholas D. Myers
                                                                                                                                                                                                                Nicholas D. Myers
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10                                         Michael M. Kowsari
                                                                                                                                                                     11                                         Clifford L. White
                                                                                                                                                                                                                Attorneys for Defendants WEBBER
THE MYERS LAW GROUP




                                                                                                                                                                     12                                         FILMS, LLC; JOSHUA WEBBER;
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13                                         RIVETING ENTERTAINMENT, LLC;
                                                                                                                                                                                                                GRAVITAS VENTURES, LLC; and AC
                                                                                                                                                                     14                                         JV, LLC d/b/a FATHOM EVENTS
                                                                                                                                                                     15
                                                                                                                                                                     16
                                                                                                                                                                     17
                                                                                                                                                                     18
                                                                                                                                                                     19
                                                                                                                                                                     20
                                                                                                                                                                     21
                                                                                                                                                                     22
                                                                                                                                                                     23
                                                                                                                                                                     24
                                                                                                                                                                     25
                                                                                                                                                                     26
                                                                                                                                                                     27
                                                                                                                                                                     28
                                                                                                                                                                                                                10
                                                                                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                   CASE NO. 2:21-CV-00729-FMO (Ex)
                                                                                                                                                                    Case 2:21-cv-00729-FMO-E Document 19 Filed 03/26/21 Page 11 of 11 Page ID #:72




                                                                                                                                                                      1                  DECLARATION OF ELECTRONIC SERVICE
                                                                                                                                                                      2           Central District of California Case No. 2:21-cv-00729-FMO-E
                                                                                                                                                                      3        Service of the attached document was accomplished pursuant to Central
                                                                                                                                                                      4 District of California, Order Authorizing Electronic Filing, General Order No. 08-03
                                                                                                                                                                      5 and Local Rule 5.3-3, which provide in part: “Upon the electronic filing of a
                                                                                                                                                                      6 document, a Notice of Electronic Filing (NEF) is automatically generated by the
                                                                                                                                                                      7 CM/ECF system and sent by e-mail to all attorneys in the case who are registered as
                                                                                                                                                                      8 CM/ECF Users and have consented to electronic service. Service by this electronic
                                                                                                                                                                      9 NEF constitutes service pursuant to the Federal Rules of Civil and Criminal Procedure
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 for all attorneys who have consented to electronic service.”
                                                                                                                                                                     11        I declare under penalty of perjury under the laws of the United States of
THE MYERS LAW GROUP




                                                                                                                                                                     12 America that the above is true and correct.
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13        Executed on March 26, 2021, at Newport Beach, California.
                                                                                                                                                                     14
                                                                                                                                                                                                          By: /s/ Nicholas D. Myers
                                                                                                                                                                     15                                           Nicholas D. Myers
                                                                                                                                                                     16
                                                                                                                                                                     17
                                                                                                                                                                     18
                                                                                                                                                                     19
                                                                                                                                                                     20
                                                                                                                                                                     21
                                                                                                                                                                     22
                                                                                                                                                                     23
                                                                                                                                                                     24
                                                                                                                                                                     25
                                                                                                                                                                     26
                                                                                                                                                                     27
                                                                                                                                                                     28
                                                                                                                                                                                                                  11
                                                                                                                                                                                         DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                                                                                                    CASE NO. 2:21-CV-00729-FMO (Ex)
